Citation Nr: 1449287	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  10-12 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the Veteran's VA compensation was properly stopped due to fugitive felon status, to include whether the pension benefits were correctly terminated on August 23, 2006, and were restarted in a timely manner.
  

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to December 1969.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2007 letter of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which stopped the Veteran's benefits effective August 23, 2006, because he was a determined to be a fugitive felon.  Thereafter, an April 2008 letter reinstated the Veteran's pension award effective January 31, 2007, based on his statement that the warrant for his arrest was cleared.  

The RO in Waco, Texas, has jurisdiction of the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The facts currently before the Board appear incomplete.  

During a September 2014 hearing before the undersigned, the Veteran asserted that his VA benefits should never have been stopped due to fugitive felon status.  He also contended that he did not receive any pension payments from VA from January 31, 2007 (the reported date of reinstatement), until April 10, 2008.  The April 2008 payment was a paper check.  He states that during that time, he was homeless and used his sister's address, which is where the April 2008 check was sent.  He contends that he continued to receive paper checks from VA until 2009, when he began direct deposit at Compass Bank.  

During the hearing, the Veteran's representative noted that the Veteran had requested an audit from VA and received copies of the checks VA had sent him.  She noted that the signature on those checks did not match the Veteran's signature on a waiver he had sent to VA.  

VA records reflect that the Veteran was sent numerous checks in 2007.  An October 2010 letter from VA informed the Veteran that a payment dated February 1, 2007, had been sent directly to his checking account at Compass Bank.  The account number ended in 1122.  However, in an undated statement received at VA in September 2014, Compass bank advised that the Veteran had an account there ending in 0342.  He had been a customer since 2009 and had not had any other accounts prior to 2009.  

A VA SHARE screen printout listing checks issued by VA to the Veteran from March to September 2007 includes a handwritten notation that a May 1, 2007, check was forged, per the Treasury.  However, the record before the Board does not contain any documentation concerning such a finding by the U. S. Treasury or VA.

In October 2010 correspondence to VA, the Veteran stated that he had attached a copy of the VA audit he had received, on which he had marked each month during which he received no VA payment.  The record before the Board does not include this attachment.  

In light of the foregoing, it appears that additional development of this claim is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Conduct and associate with the record an audit of all payments made to the Veteran from January 31, 2007, to April 10, 2008.  The audit should include copies of both sides of all checks, addresses to which the paper checks were sent, and banks and accounts to which payments were deposited.

2.  Send the Veteran a copy of the audit.  Request that on the audit he identify the months for which he did not receive any VA payment and then return the audit to VA.  

3.  Associate with the record copies of all correspondence and documentation relating to a finding by the U. S. Treasury that a May 1, 2007, VA check to the Veteran was forged.  

4.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



